UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 29, 2014 RES-CARE, INC. (Exact name of registrant as specified in its charter) Commission File No. 0-20372 Kentucky 61-0875371 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 9901 Linn Station Road, Louisville, Kentucky (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(502) 394-2100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Information On December 29, 2014, Res-Care, Inc. completed the redemption of all of its 10.75% Senior Notes due January 15, 2019, which the Company had called on November 5, 2014. The redemption amount was 105.819% of the $200 million outstanding aggregate principal amount plus accrued and unpaid interest through the date of redemption. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RES-CARE, INC. By: /s/ D. Ross Davison D. Ross Davison Executive Vice President and Chief Financial Officer Dated:December 30, 2014
